

113 SRES 534 ATS: Designating September 6, 2014, as “Everett McKinley Dirksen and Marigold Day”.
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 534IN THE SENATE OF THE UNITED STATESJuly 31, 2014Mr. Kirk (for himself and Mr. Durbin) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 6, 2014, as Everett McKinley Dirksen and Marigold Day.Whereas the great Senator Everett McKinley Dirksen of Pekin, Illinois, has passed from the halls of
			 the United States Capitol;Whereas the current Senators wish to honor Senator Dirksen;Whereas, upon the passing of Senator Dirksen, his contemporaries and peers stated that—(1)Senator Dirksen—(A)provided sage advice and counsel and wholehearted wisdom;(B)provided support that made the civil rights legislation of the 1960s a fact rather than a dream
			 during that decade; and(C)was known as an American who cultivated a high sense of honor; and(2)when Senator Dirksen spoke, the country listened, and his eloquence was a source of national
			 strength;Whereas, as the obituary for Senator Dirksen in the New York Times noted, Senator Dirksen was ever constant to the marigold, which he sought to make the national flower and which he grew
			 profusely in his garden;Whereas, as Senator Dirksen said on the Senate floor on April 17, 1967, the marigold is a native of North America and can in truth and in fact be called an American flower;Whereas, as Senator Dirksen said in that speech, the marigold is national in character, for it grows and thrives in every one of the fifty states of this nation;Whereas, as Senator Dirksen said in that speech, the marigold’s robustness reflects the hardihood and character of the generations who pioneered and built this
			 land into a great nation;Whereas, beginning in 1973, Pekin has held the Pekin Marigold Festival each year to honor Pekin’s
			 favorite son, Senator Everett McKinley Dirksen;  andWhereas the 40th Pekin Marigold Festival will be held during the first week of September 2014,
			 which includes Saturday, September 6: Now,
			 therefore, be itThat  the Senate designates September 6, 2014, as Everett McKinley Dirksen and Marigold Day.